[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                FEB 26, 2010
                              No. 09-11337                       JOHN LEY
                          Non-Argument Calendar                    CLERK
                        ________________________

                    D. C. Docket No. 08-20598-CR-DLG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LAZARO MARTINEZ-PADRON,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 26, 1010)

Before DUBINA, Chief Judge, BIRCH and ANDERSON, Circuit Judges.

PER CURIAM:

     Manuel Vazquez, appointed counsel for Lazaro Martinez-Padron in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Martinez’s convictions and

sentences are AFFIRMED.

      However, we notice a clerical error in Martinez-Padron’s written judgment.

The district court orally sentenced Martinez-Padron to 63 months’ imprisonment,

but the written judgment states that he received a sentence of 60 months. Since the

oral pronouncement controls, see United States v. Khoury, 901 F.2d 975, 977 (11th

Cir. 1990), we VACATE the written judgment and REMAND for the district

court to enter a new judgment stating that Martinez-Padron received a sentence of

63 months’ imprisonment. See Fed.R.Crim.P. 36.




                                          2